___________

                                    No. 96-3041
                                    ___________


Larry Wayne Mantooth,                      *
                                           *
              Appellant,                   *
                                           *   Appeal from the United States
     v.                                    *   District Court for the
                                           *   Western District of Arkansas.
United States of America,                  *
                                           *        [UNPUBLISHED]
              Appellee.                    *

                                     __________

                      Submitted:     December 30, 1996

                           Filed:    January 10, 1997
                                     __________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.

                                    ___________


PER CURIAM.


     Larry Wayne Mantooth pleaded guilty to carrying a firearm during and
in relation to a drug trafficking crime, 18 U.S.C. § 924(c)(1), and
possessing     methamphetamine      with   intent   to   distribute,   21   U.S.C.
§ 841(a)(1).    The section 924(c) conviction was based on a semi-automatic
pistol found in the pocket of the driver's door of Mantooth's vehicle;
drugs were found in the vehicle and on his person.             Mantooth did not
appeal, but later filed a 28 U.S.C. § 2255 motion.        He claimed, inter alia,
that his section 924(c) conviction was invalid under Bailey v. United
States, 116 S. Ct. 501 (1995), and that his trial counsel was ineffective
for encouraging him to plead guilty to the charge.            The district court
denied relief, and Mantooth appeals.
      Upon a de novo review of the record, we conclude Mantooth is not
entitled to relief.       See United States v. Duke, 50 F.3d 571, 576 (8th Cir.)
(standard of review), cert. denied, 116 S. Ct. 224 (1995).             Mantooth waived
his Bailey claim by pleading guilty and not appealing.                 See Bousley v.
Brooks, 97 F.3d 284, 287 (8th Cir. 1996).              Moreover, his claim is without
merit because he clearly carried a firearm in relation to a drug offense.
See   United     States    v.     Barry,   98 F.3d 373,   377   (8th   Cir.   1996)
(transportation of gun in glove compartment satisfies "carry" prong);
United States v. Willis, 89 F.3d 1371, 1378-79 (8th Cir.) ("carry" includes
transporting gun in passenger compartment of car loaded with drugs; Bailey
left "carry" prong intact, and United States v. Freisinger, 937 F.2d 383
(8th Cir. 1991), remains binding precedent on this court), cert. denied,
117   S.   Ct.   273    (1996).     Mantooth's    ineffective-assistance      claim   is
therefore also without merit.          See United States v. Apfel, 97 F.3d 1074,
1076 (8th Cir. 1996) (no need to address counsel's behavior when movant
cannot show prejudice).


      Accordingly, we affirm.


      A true copy.


             Attest:


                       CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-